Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 1of19 PagelD #: 622

IN THE UNITED STATES DISTRICT COURT FI LE D
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA JAN 30 2019
CLARKSBURG DIVISION

U.S. DISTRICT COURT.
CLARKSBURG, Wy 2630)

 

EQT PRODUCTION COMPANY,

)

)

)

Plaintiff, )

) Civil Action No. 1:18-cv-72

Vv. )

) JURY TRIAL DEMANDED
AUSTIN CAPERTON, in his official capacity as)
Secretary of the West Virginia Department of En- )

vironmental Protection, )

Defendant.

Nee Se Nee

 

AMENDED COMPLAINT FOR DECLARATORY RELIEF

Plaintiff EQT Production Company (EQT), by and through its undersigned counsel, brings
this Amended Complaint against Defendant Austin Caperton, in his official capacity as the Secre-
tary of the West Virginia Department of Environmental Protection, and alleges as follows:

NATURE OF THE ACTION

1. EQT brings this action pursuant to the Contract Clause, Art. I, § 10, cl. 1, and the
Due Process Clause, Amend. XIV, § 1, of the United States Constitution and the Declaratory Judg-
ment Act, 28 U.S.C. §§ 2201 ef seg., to obtain a declaration of the unconstitutionality of West
Virginia’s Flat-Rate Statute, W. Va. Code § 22-6-8, which fundamentally alters and impairs the
terms of private flat-rate oil and gas leases that were executed before its enactment.

2. EQT currently leases from West Virginia mineral owners the right to drill on iden-

tified parcels of land for oil and natural gas. Some of those leases—-approximately 1,700—are
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 2 of 19 PagelD #: 623

“flat-rate” leases that were executed long before West Virginia enacted the original Flat-Rate Stat-
ute. Under the terms of those leases, EQT is entitled to extract natural gas in exchange for a flat,
annual royalty for each producing well that EQT operates on the leasehold premises.

3. The Flat-Rate Statute infringes on EQT’s vested drilling rights under its flat-rate
leases. Unless EQT accedes to the compensation scheme devised by the Legislature for payment
to lessors—which supplants EQT’s privately negotiated flat-rate payments with a volume-based
payment formula—the Flat-Rate Statute bars EQT from receiving permits to drill or rework any
well on such a lease. The Flat-Rate Statute’s volume-based payment formula is calculated at a
rate and by a method that have no connection to any identified public purpose.

4. The Flat-Rate Statute thus substantially impairs EQT’s vested drilling rights under
its flat-rate leases and imposes unconstitutional conditions on EQT’s exercise of its property rights
under those contracts. Accordingly, EQT seeks declarations that the Flat-Rate Statute—by pro-
hibiting the issuance of drilling permits for wells subject to flat-rate leases, by imposing extraction-
based royalties on such leases, and by mandating a calculation method for those royalties that has
no rational connection to the purported purpose of the statute—violates the Contract Clause, Art.
I, § 10, cl. 1, and the Due Process Clause, Amend. XIV, § 1, of the United States Constitution.

PARTIES

5. Plaintiff EQT is a Pennsylvania corporation with its principal place of business lo-
cated at 625 Liberty Avenue, Suite 1700, Pittsburgh, PA 15222. EQT is licensed to do business
in West Virginia and has played a major role in oil and gas extraction from the Appalachian Basin
for nearly 130 years. EQT operates over 13,600 productive natural gas wells in the Appalachian
Basin, encompassing some 97 trillion cubic feet equivalent of total resource potential. EQT oper-

ates more than 5,000 wells in West Virginia, roughly 1,700 of which are subject to flat-rate leases
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 3 of 19 PagelD #: 624

that predate the enactment of the original Flat-Rate Statute. Flat-rate leases represent a relatively
small percentage of all oil and gas leases in West Virginia. Among oil and gas producers in West
Virginia, however, EQT believes that it holds the largest number of unmodified flat-rate leases.

6. Defendant Austin Caperton is the Secretary of the West Virginia Department of
Environmental Protection. As Secretary. Caperton is charged with enforcement of the Flat-Rate
Statute, and exercises that function under color of state law. W. Va. Code §§ 22-6-1(f), 22-6-2,
22-6-8(h).

JURISDICTION AND VENUE

 

7. EQT’s claims arise under the United States Constitution and the Declaratory Judg-
ment Act, 28 U.S.C. §§ 2201 ef seg. This Court therefore has federal question jurisdiction under
28 U.S.C. § 1331. This Court also has jurisdiction pursuant to 28 U.S.C. § 1343(a)(3), because
EQT seeks redress for the deprivation, under color of state law, of rights secured by the United
States Constitution.

8. Venue is proper in this Court because EQT holds many flat-rate leases in the coun-
ties that comprise the Clarksburg Division of the Northern District of West Virginia, and the Flat-
Rate Statute is subject to statewide enforcement. 28 U.S.C. § 1391(b)(2).

FACTS

A. EQT Enters Flat-Rate Leases and Invests for Over a Century in West
Virginia Mineral Extraction

9. Beginning more than a century ago and continuing through the mid-1900s, EQT
and its predecessors in title (for simplicity, EQT) entered into certain leases with holders of the
mineral interests in land in West Virginia that provide EQT the right to extract the natural gas

beneath such land in exchange for flat annual fees.
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 4 of 19 PagelD #: 625

10. Under such a lease, EQT pays the lessor a flat royalty each year for each producing
gas well it operates on the land subject to the lease, regardless of how much natural gas EQT is
able to extract from such well. Many of the leases are perpetual leases, meaning that EQT retains
the right to extract oil and natural gas—and continues to pay the lessor—as long “as oil or gas is
produced.” See Ex. A (sample lease). Most of EQT’s flat-rate leases provide for a $100 to $300
annual payment to the lessor for each producing gas well, in addition to enough gas, free of charge,
for the lessor to use in the lessor’s primary dwellings on the property. Most of the leases also
provide for an additional in-kind royalty, applicable where the well produces petroleum oil, con-
sisting of one-eighth of the oil produced.

11. During the time period that many of the leases were executed, natural gas extrac-
tion—particularly as compared to oil extraction—was a growing, developing technology that re-
quired significant investment to overcome various technological and infrastructure limitations. It
was entirely foreseeable that, over time and with investment, mineral extraction technology and
related infrastructure would continue to improve, new technologies would develop, and the market
for natural gas would grow. In fact, when many of the leases were executed, natural gas was
already a major emerging industry. A leading history of West Virginia reports that beginning in
the 1890s, “the construction of pipelines to supply the growing needs of industrial and domestic
consumers” and “the increasing concern of producers” for natural gas led to an emerging natural
gas boom in the State. Charles H. Ambler and Festus P. Summers, West Virginia, The Mountain
State 436 (2d ed. 1958). “[T]he production of natural gas in West Virginia reached 120,000 million
cubic feet in 1906, when she took the lead among the states in its production.” Jd. The State
“retained first place in total production of natural gas to well beyond 1917, the peak year, when it

totaled 308,000 million cubic feet valued in excess of $57,000,000,” most of which “was sold in
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 5 of 19 PagelD #: 626

neighboring states.” Jd. By that time, natural gas was already a significant business. While EQT
and the counterparty lessors could not have known what specific extraction techniques would be
developed, how fast improvements would come, or how much they would cost, they necessarily
understood that the technology would continue to develop and improve.

12. The leases reflect the contracting parties’ agreement that, while royalties on petro-
leum oil extraction would be volume-based (7.e., an in-kind royalty of one-eighth of the oil pro-
duced), the royalty for natural gas extraction would be set at a specific annual price for the life of
the lease (7.e., as long as the wells continued to produce). The flat royalty thus apportioned risk
and benefits related to a developing technology according to each party’s preferences at the time:
lessors would receive a reliable payment for natural gas rights for each well (regardless of how
fruitful technological development proved to be), in addition to the right to as much gas as they
needed for their personal, domestic use (regardless of whether the well was profitable for EQT
after the lessor took its share). Moreover, the lessors would have no part in paying the costs of
extraction or in investing in the research and development, engineering, and infrastructure needed
to improve extraction and production technologies. On the other hand, EQT would be obligated
to pay a flat amount per gas-producing well regardless how much (or how little) gas was extracted,
and regardless of whether market conditions and costs enabled EQT to earn a profit. This structure
gave EQT the incentive to invest in improving natural gas extraction, production, and marketing.

13. Making such investments is exactly what EQT has done. Over the better part of a
century, EQT has invested millions of dollars to improve techniques for extracting natural gas and
for infrastructure to develop an integrated market for natural gas. During that time, EQT was

bound to pay, and did pay, the flat-rate royalty to the lessors, regardless of the success of its in-
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 6 of 19 PagelD #: 627

vestments. Unsurprisingly, as a direct result of EQT’s long-term investments—in which the les-
sors had no participation and for which they bore no risk-—most wells now produce more natural
gas than they did when the flat-rate leases were executed.

B. After Decades of Investment by EQT in Natural Gas Production, the
West Virginia Legislature Redistributes the Benefits of the Leases

14. As natural gas production gradually increased over the years as a result of EQT’s
substantial investment, West Virginia lessors who had entered into flat-rate leases became dissat-
isfied with the bargains they had struck——under which they had been paid for decades. Rather than
negotiate amendments to their leases, those lessors prevailed on the West Virginia Legislature to
modify the parties’ rights under those leases.

15. In 1982, the West Virginia Legislature enacted the original Flat-Rate Statute. See
W. Va. Code § 22-6-8 (1982). As reflected in the statute, the Legislature understood that the Con-
tract Clause of the United States Constitution limits its authority to abrogate existing flat-rate
leases, see id. § 22-6-8(a)(4), but it nevertheless sought “to prevent the extraction, production or
marketing of oil or gas under a lease . . . providing a flat well royalty.” Jd. § 22-6-8(b). In an
attempt to circumvent the Contract Clause, the Legislature crafted a law with two components.
First, the statute “prohibit[ed] the issuance of any permit required by [the State] for the develop-
ment of oil or gas” for wells subject to a flat-rate lease. Jd. Second, it provided a mechanism for
a flat-rate lessee, such as EQT, to “avoid the permit prohibition” if it promised to “tender to the
[lessor] not less than [a] one eighth” royalty on the natural gas and oil produced. /d. § 22-6-8(e).
In other words, the Legislature barred EQT from receiving permits needed to exercise its contract
rights under the leases, then conditioned a waiver of that prohibition on EQT’s payment to the

lessors of significantly more compensation than what was agreed in the leases.
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 7 of 19 PagelD #: 628

16. The original Flat-Rate Statute, as enacted in 1982 and remaining in effect in rele-
vant part through May 2018, required EQT, in order to obtain necessary permits, to pay lessors a
one-eighth royalty on the sale price of the natural gas “at the wellhead”—that is, at the moment it
was extracted from the ground. /d. at § 22-6-8(e); see also Leggett v. EOT Production Co., 800
S.E.2d 850 (W. Va. 2017). The “at the wellhead” price is calculated as the interstate pipeline index
price (roughly the price ultimately received in the downstream sale of gas) less the post-production
expenses EQT incurs to gather, compress, transport, and market the gas.

17. _Inearly 2018, the Legislature amended the Flat-Rate Statute to effect an additional
redistribution of the benefits of the leases. Senate Bill 360 (SB 360), which became effective May
31, 2018, requires EQT to pay the royalty on the ultimate sale price by EQT to an unaffiliated third
party. See W. Va. Code § 22-6-8(e) (2018).! That price is substantially higher than the at-the-
wellhead price, because it reflects the significant expenses that EQT or its affiliate incurs after
extraction, including the cost of gathering, compressing, processing, and transporting the gas. And
because SB 360 forbids EQT from deducting any of the post-production expenses from the down-
stream index price used to calculate the royalty, it awards the lessors a greater share of EQT’s
revenues than under the original regime.

18. The Legislature has thus twice substantially impaired EQT’s contract rights by ret-
roactively awarding the lessors more compensation than they bargained for in the leases, based on
some ill-defined notion of “fairness” in the distribution of the “natural wealth of thle] state” as
between private parties: first by enacting the original Flat-Rate Statute, and more recently by

gifting the lessors an even greater share of the fruits of EQT’s decades of investment. Notably,

 

' The text of the enrolled bill is available at — http://www.wvlegisla-
ture.gov/Bill_ Text HTML/2018 SESSIONS/RS/bills/SB360%20SUB 1 %20ENR. pdf.
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 8 of 19 PagelD #: 629

the Legislature has singled out flat-rate leases by purporting to regulate the fairness of the amount
paid to lessors in imposing a compensation formula and rate on these privately negotiated con-
tracts. For all other types of leases, the West Virginia Department of Environmental Protection
plays no role in regulating rates or other terms of the leases, let alone in dictating rates deemed by
legislative fiat to be fair. Moreover, the Flat-Rate Statute severely disrupts the contractual expec-
tations of EQT, which has invested significantly in improving the extraction of natural gas, prem-
ised on its ability to enjoy the returns of such investments.

19, Since the enactment of the Flat-Rate Statute in 1982, EQT has applied for hundreds
of permits to drill new wells or rework its existing wells on land subject to flat-rate leases. In order
to secure those permits, EQT has been compelled to execute affidavits committing to tender to the
lessor a one-eighth royalty on EQT’s proceeds at the wellhead of its natural gas extraction from
the well, as required by the original Flat-Rate Statute. The prohibition on the issuance of permits
for extraction subject to flat-rate leases has substantially impaired such leases by frustrating EQT’s
ability to exercise its contractual rights under those leases, unless it agrees to pay greater consid-
eration for those rights than what the contracts themselves specify. With respect to permits issued
under the original Flat-Rate Statute, EQT will continue to be subject to the terms of the statute for
years to come, including the mandatory one-eighth royalty calculated at the wellhead, so long as
these permits remain active.

20. EQT must also continue to apply for permits from the West Virginia Department
of Environmental Protection, overseen by defendant Secretary Caperton, to drill new wells or re-
work existing wells to extract minerals from land subject to its flat-rate leases. In order to secure
such permits under the Flat-Rate Statute as amended by SB 360, EQT will be compelled to execute

affidavits that submit to even more financially onerous and redistributive requirements: namely,
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 9 of 19 PagelD #: 630

that EQT shall tender to the lessor a one-eighth royalty of the gross proceeds of its natural gas
extraction, free from any deductions for post-production expenses, received at the first point of
sale to an unaffiliated third-party purchaser in an arm’s length transaction. Without justification,
the SB 360 formula requires EQT to pay royalties on a price that is often higher than EQT actually
receives for the gas, and to pay royalties on refined natural gas products created and sold after
EQT sells the raw gas. Moreover, because rates and calculation methods used in other types of oil
and gas leases are not regulated by a legislative regime designed to ensure “fairness” in the distri-
bution of the benefits under the lease, the statute singles out flat-rate lessees. The requirements of
the Flat-Rate Statute as amended by SB 360 cause further substantial impairment of EQT’s con-
tractual rights under the flat-rate leases, by requiring EQT to pay even greater consideration for its
rights than what the contracts themselves specify.

21. EQT’s business development and expansion in the State are inhibited when it can-
not rely on the terms of the many contracts it has executed with West Virginian lessors. For 2018
alone, despite similar acreage holdings in both States, EQT had only 28 wells planned for West
Virginia, as compared to 122 in Pennsylvania. West Virginia’s attempts to alter economics of
EQT’s flat rate leases have increased costs and forced EQT to look elsewhere for development
opportunities.

22. These incursions on EQT’s contractual rights—-West Virginia’s only regulation of
private oil and gas lease royalties—are without any constitutionally cognizable justification. The
Flat-Rate Statute, both in its original form and as amended by SB 360, lacks the significant and

legitimate public purpose that is required to warrant the substantial impairment of EQT’s contract
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 10 of 19 PagelD #: 631

rights that it imposes. Far from benefiting West Virginians generally or solving a broad and gen-
eral social or economic problem, the Flat-Rate Statute creates a windfall for a special interest: a
small but vocal faction of private lessors.
COUNT ONE — DECLARATORY RELIEF —
VIOLATION OF THE CONTRACT CLAUSE
AND IMPOSITION OF UNCONSTITUTIONAL CONDITIONS
(Permit-Prohibition Provision)

23. The allegations in the preceding paragraphs are incorporated and adopted as if fully
set forth herein.

24. Under the Declaratory Judgment Act, 28 U.S.C. § 2201 ef seq., this Court has the
power to declare the rights and legal relations of EQT and the Secretary with respect to EQT’s
flat-rate leases and West Virginia’s prohibition against the issuance of drilling permits for wells
subject to those flat-rate leases.

25. The Contract Clause of the United States Constitution provides that “[n]o State
shall... pass any ... Law impairing the Obligation of Contracts.” U.S. Const. art. 1, § 10, cl. 1.
Under the Contract Clause, any state law that operates as a substantial impairment of existing
contractual rights or obligations is unconstitutional unless the State can show that the impairment
serves a significant and legitimate public purpose and that the adjustment of contractual rights and
responsibilities is reasonable and appropriate to serve that purpose.

26, Under the unconstitutional-conditions doctrine, a State cannot deny receipt of a
government benefit because a person refuses to waive a constitutionally protected right. Similarly,
denial of a public benefit may not be used by the government to create an incentive enabling the
government to achieve what it may not command directly.

27. EQT’s existing flat-rate leases are valid contracts because they are products of of-

fers, acceptances, mutual assent, and the exchange of valid consideration in the form of, inter alia,

10
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 11 of 19 PagelD #: 632

each party’s contractual obligations. Those leases were entered into and became valid before West
Virginia enacted the original Flat-Rate Statute in 1982.

28. Pursuant to the terms of those contracts, EQT is obligated to pay lessors a specified,
flat amount each year in exchange for the right to produce natural gas. The extraction of petroleum
oil and natural gas is the purpose and object of those leases.

29, The Flat-Rate Statute as enforced by the Secretary, acting under the color of state
law, both in its original and current form, thwarts EQT’s exercise of its vested contractual rights
unless EQT accedes to make payments other than those that the parties freely negotiated. Specif-
ically, the Flat-Rate Statute prohibits the issuance of permits in West Virginia for new wells or
reworked wells subject to flat-rate leases, i.e., leases “in which the royalty is based solely on the
existence of a producing well, and thus is not inherently related to the volume of the oil or gas
produced or marketed.” W. Va. Code § 22-6-8(a)(1). The Flat-Rate Statute’s permit-prohibition
provision thereby impairs EQT’s contractual rights under the leases by frustrating the purpose and
object of the contract.

30. The Flat-Rate Statute’s permit prohibition provision further violates the Contract
Clause and the Due Process Clause of the Fourteenth Amendment by requiring the Secretary to
deny EQT’s applications for drilling permits unless EQT accedes to changes in the payment terms
of its flat-rate leases. This unconstitutional denial of a discretionary benefit, as enforced by the
Secretary, attempts to coerce EQT to accept the impairment of its constitutionally protected con-
tract and property rights in order to avoid the impairment of its right to receive the required permits.
West Virginia is barred from requiring EQT to give up one set of constitutionally protected rights

in exchange for a discretionary benefit conferred by the State.

11
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 12 of 19 PagelD #: 633

31. Shifting the benefits of private contracts between private parties, as the permit pro-
hibition provision attempts to do, is not in any way related to any conceivable state interest in
effecting the permitting regime. And the substantial impairments created by the Flat-Rate Statute’s
permit-prohibition provision are not justified by a significant and legitimate public purpose. In-
stead, the Flat-Rate Statute coerces EQT to act in a way that the State could not otherwise consti-
tutionally compel.

32. The substantial impairments created by the Flat-Rate Statute permit-prohibition
provision are not reasonable or appropriate adjustments of the contracting parties’ rights and re-
sponsibilities.

33. Accordingly, the Secretary’s withholding of drilling permits pursuant to the permit-
prohibition provision of the Flat-Rate Statute, in both its original and current form, violates the
Contract Clause of the United States Constitution and the Due Process Clause of the Fourteenth
Amendment, including by imposing unconstitutional conditions on the exercise of EQT’s rights
under those provisions, and EQT is entitled to a declaration that the Flat-Rate Statute’s permit-
prohibition provision is unconstitutional as enforced by the Secretary, acting under color of law,
against EQT’s existing flat-rate leases.

COUNT TWO — DECLARATORY RELIEF —
VIOLATION OF THE CONTRACT CLAUSE
AND IMPOSITION OF UNCONSTITUTIONAL CONDITIONS
(At-the-Wellhead Royalty Provision)

34. The allegations in the preceding paragraphs are incorporated and adopted as if fully

set forth herein.

35. Under the Declaratory Judgment Act, 28 U.S.C. § 2201 ef seq., this Court has the

power to declare the rights and legal relations of EQT and the Secretary with respect to EQT’s

12
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 13 of 19 PagelD #: 634

flat-rate leases, West Virginia’s prohibition against the issuance of drilling permits for wells sub-
ject to those flat-rate leases, and the Flat-Rate Statute’s conditioning of the receipt of permits on
EQT’s payment to lessors of a variable-rate royalty not required by the flat-rate leases.

36. The Contract Clause of the United States Constitution provides that “[n]o State
shall... pass any ... Law impairing the Obligation of Contracts.” U.S. Const. art. I, § 10, cl. 1.
Under the Contract Clause, any state law that operates as a substantial impairment of existing
contractual rights or obligations is unconstitutional unless the State can show that the impairment
serves a significant and legitimate public purpose and that the adjustment of contractual rights and
responsibilities is reasonable and appropriate to serve that purpose.

37. Under the unconstitutional-conditions doctrine, a State cannot condition receipt of
a government benefit based on the waiver of a constitutionally protected right. Similarly, denial
of a public benefit may not be used by the government to create an incentive enabling the govern-
ment to achieve what it may not command directly.

38. EQT’s flat-rate leases grant EQT the right to extract natural gas on lessors’ land in
exchange for a flat-rate royalty, without payment of an extraction-based royalty. Those leases
were in effect before the passage of the original Flat-Rate Statute.

39. The Flat-Rate Statute’s permit prohibition provision substantially impairs EQT’s
contractual rights and obligations by prohibiting EQT’s receipt of drilling permits necessary for
the exercise of its contractual rights under its preexisting flat-rate leases.

40. The original Flat-Rate Statute’s at-the-wellhead royalty provision, which was en-
acted in 1982, was in effect until May 31, 2018, and continues to be enforced against EQT with
respect to permits issued during its effective period, further violates the Contract Clause and the

Due Process Clause of the Fourteenth Amendment by placing unconstitutional conditions on

13
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 14 of 19 PagelD #: 635

EQT’s receipt of permits for wells subject to preexisting flat-rate leases—specifically, by forbid-
ding the issuance of the permits unless EQT forgoes its constitutionally protected contract and
property rights by granting lessors an extraction-based royalty based on the proceeds received from
the production of natural gas, calculated at the price at the wellhead. Those unconstitutional con-
ditions, as they continue to be enforced by the Secretary under color of state law with respect to
permits issued when the original Flat-Rate Statute was in effect, offer to rectify one impairment of
EQT’s constitutional rights—the denial of required permits—-in exchange for EQT accepting a
different deprivation of contract and property rights, in the form of the at-the-wellhead variable-
rate royalty.

Al. From 1982 until May 31, 2018, EQT was forced to execute affidavits promising to
tender the at-the-wellhead variable-rate royalty to lessors in exchange for permits. EQT is cur-
rently operating many wells subject to permits for which EQT was forced to sign an affidavit, and
will continue to operate these wells in the future. These permits were expressly conditioned on
EQT’s agreement to pay the at-the-wellhead royalty to its lessors. The Secretary retains authority
to enforce the terms of the permits issued under the original Flat-Rate Statute. See, e.g, W. Va.
Code § 22-6-2(a)(13) (giving the Secretary authority over “suspension or revocation of permits”),
thereby continuing to subject EQT to violation of its constitutional rights with respect to permits
issued when the original Flat-Rate Statute was in effect.

42. West Virginia is constitutionally barred from requiring EQT to give up its consti-
tutional rights against unjustified interference in its preexisting contracts, and its property rights in
those contracts, in exchange for a discretionary benefit conferred by the State.

43. Shifting the benefits of private contracts between private parties, as West Virginia

has done in this case, is not in any way related to any conceivable state interest in effecting the

14
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 15 of 19 PagelD #: 636

permitting regime. Moreover, regulating the fairness of payment terms in a singled-out class of
leases executed between private parties, and dictating the terms of those leases, serves no signifi-
cant or legitimate public purpose. Instead, the Flat-Rate Statute coerces EQT to act in a way that
the State could not otherwise constitutionally compel.

44. Accordingly, the Secretary’s enforcement of the at-the-wellhead royalty provision
of the original Flat-Rate Statute, applicable to wells operating under permits issued when the orig-
inal Flat-Rate Statute was in effect, violates the Contract Clause of the United States Constitution
and the Due Process Clause of the Fourteenth Amendment by imposing unconstitutional condi-
tions on the exercise of EQT’s rights under those provisions. EQT is entitled to a declaration that
the original Flat-Rate Statute is unconstitutional as enforced by the Secretary, acting under color
of law, against EQT’s wells operating pursuant to permits issued when the original Flat-Rate Stat-
ute was in effect.

COUNT THREE — DECLARATORY RELIEF —
VIOLATION OF THE CONTRACT CLAUSE
AND IMPOSITION OF UNCONSTITUTIONAL CONDITIONS
(Unaffiliated-Sale-Without-Deduction Royalty Provision)

AS. The allegations in the preceding paragraphs are incorporated and adopted as if fully
set forth herein.

A6. Under the Declaratory Judgment Act, 28 U.S.C. § 2201 ef seq., this Court has the
power to declare the rights and legal relations of EQT and the Secretary with respect to EQT’s
flat-rate leases, West Virginia’s prohibition against the issuance of drilling permits for wells sub-
ject to those flat-rate leases, and the Flat-Rate Statute’s conditioning of the receipt of permits on
EQT’s payment to lessors of a variable-rate royalty not required by the flat-rate leases.

A7. The Contract Clause of the United States Constitution provides that “[n]o State

shall... pass any ... Law impairing the Obligation of Contracts.” U.S. Const. art. I, § 10, cl. 1.

15
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 16 of 19 PagelD #: 637

Under the Contract Clause, any state law that operates as a substantial impairment of existing
contractual rights or obligations is unconstitutional unless the State can show that the impairment
serves a significant and legitimate public purpose and that the adjustment of contractual rights and
responsibilities is reasonable and appropriate to serve that purpose.

48. | Under the unconstitutional-conditions doctrine, a State cannot condition receipt of
a government benefit based on the waiver of a constitutionally protected right. Similarly, denial
of a public benefit may not be used by the government to create an incentive enabling the govern-
ment to achieve what it may not command directly.

49, EQT’s flat-rate leases grant EQT the right to extract natural gas on lessors’ Jand in
exchange for a flat-rate royalty, without payment of an extraction-based royalty. Those leases
were in effect before the passage of the original Flat-Rate Statute, and before the passage of SB
360.

50. The Flat-Rate Statute’s permit-prohibition provision substantially impairs EQT’s
contractual rights and obligations by prohibiting EQT’s receipt of drilling permits necessary for
the exercise of its contractual rights under its preexisting flat-rate leases.

Sl]. The currently operative Flat-Rate Statute’s unaffiliated-sale-without-deduction
royalty provision, set forth in SB 360 and in effect as of May 31, 2018, further violates the Contract
Clause and the Due Process Clause of the Fourteenth Amendment by placing unconstitutional
conditions on EQT’s receipt of permits for wells subject to preexisting flat-rate leases—specifi-
cally, by forbidding the issuance of the permits unless EQT grants lessors an extraction-based
royalty based on the proceeds received from the production of natural gas, at the first unaffiliated
sale and without deduction of post-production expenses. These unconstitutional conditions, as

enforced by the Secretary, acting under the color of state law, offer to rectify one impairment of

16
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 17 of 19 PagelD #: 638

EQT’s constitutional rights—the denial of required permits—in exchange for EQT accepting a
different deprivation of contract and property rights, in the form of the SB 360 variable-rate roy-
alty.

§2. Since May 31, 2018, the amended Flat-Rate Statute forces EQT to execute affida-
vits promising to tender the variable-rate royalty articulated in the statute to lessors in exchange
for permits. Those unconstitutionally obtained affidavits will be in effect so long as the associated
permits are active as to the wells in question. EQT plans to apply for drilling permits from the
West Virginia government in the future, and would likely apply for a greater number in the absence
of the Flat-Rate Statute.

53. West Virginia is constitutionally barred from requiring EQT to give up its consti-
tutional rights against unjustified interference in its preexisting contracts, and its property rights in
those contracts, in exchange for a discretionary benefit conferred by the State.

54. Shifting the benefits of private contracts between private parties, as West Virginia
has done in this case, is not in any way related to any conceivable state interest in effecting the
permitting regime. Moreover, regulating the fairness of payment terms in a singled-out class of
leases executed between private parties, and dictating the terms of those leases, serves no signifi-
cant or legitimate public purpose. Indeed, the requirements of the currently operative Flat-Rate
Statute serve no legitimate purpose whatsoever. The statute does not further the State’s professed
goal of commanding variable royalties; it merely alters the original Flat-Rate Statute’s royalty
calculation to further benefit lessors. The unaffiliated-sale-without-deduction royalty provision
increases the Flat-Rate Statute’s redistribution of private contract benefits, with no proffered pub-
lic need for such increase nor any rationale for the method of increasing the benefit to the lessors.

In fact, the currently operative Flat-Rate Statute’s provisions puts flat-rate lessors in a preferred

17
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 18 of 19 PagelD #: 639

position compared to all other mineral lessors in West Virginia: most lessors (e.g., those holding
variable royalty leases) are paid based on the price received at the affiliate sale. With the amended
Flat-Rate Statute, the State has awarded windfall benefits to a vocal faction of lessors, at EQT’s
expense.

55. The amended Flat-Rate Statute coerces EQT to act in a way that the State could not
otherwise constitutionally compel.

56. Accordingly, the amended Flat-Rate Statute’s unaffiliated-sale-without-deduction
royalty provision violates the Contract Clause of the United States Constitution and the Due Pro-
cess Clause of the Fourteenth Amendment by imposing unconstitutional conditions on the exercise
of EQT’s rights under those provisions. EQT is entitled to a declaration that the currently operative
Flat-Rate Statute is unconstitutional as enforced by the Secretary, acting under color of law, against
EQT’s existing flat-rate leases.

PRAYER FOR RELIEF

WHEREFORE, EQT respectfully requests:

(1) The entry of an Order declaring that the original and currently operative Flat-Rate Stat-
ute’s permit-prohibition provision, as applied to preexisting flat-rate leases, violates the
United States Constitution’s Contract Clause and the Due Process Clause of the Four-
teenth Amendment;

(2) The entry of an Order declaring that the original Flat-Rate Statute’s at-the-wellhead
royalty provision, which was in force until May 31, 2018 and continues to be enforced
against EQT with respect to permits issued pursuant to that law, violates the Contract
Clause and the Due Process Clause of the Fourteenth Amendment as applied to preex-

isting flat-rate leases;

18
Case 1:18-cv-00072-TSK Document 56 Filed 01/30/19 Page 19 of 19 PagelD #: 640

(3) The entry of an Order declaring that the currently operative Flat-Rate Statute’s unaffil-
iated-sale-without-deduction royalty provision, as applied to preexisting flat-rate
leases, violates the Contract Clause and the Due Process Clause of the Fourteenth
Amendment; and

(4) Such other and further relief as the Court may deem proper.

JURY TRIAL DEMANDED
OF COUNSEL: BABST CALLAND CLEMENTS and ZOMNIR,
PC.

WILLIAMS & CONNOLLY LLP
By: /s/ Timothy M. Miller

Kannon K. Shanmugam Timothy M. Miller (W. Va. Bar No. 2564)
Katherine M. Turner Katrina N. Bowers (W. Va. Bar No. 12337)
Eden Schiffmann BB&T Square

Matthew J. Greer 300 Summers Street, Suite 1000
(applications for pro hac vice forthcoming) Charleston, WV 25301

725 Twelfth Street, N.W. (681) 205-8888

Washington, DC 20005 tmiller@babstcalland.com

(202) 434-5000 kbowers@babstcalland.com
kshanmugam@wc.com

kturner@we.com Attorneys for Plaintiff EOT Production Company

eschiffmann@wce.com
mgreer@wce.com

Dated: January 11, 2019

19
